Olivee, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of watch movements that were manufactured and repaired or corrected in substantially the same manner as and are similar in all material respects concerning adjustment to the watch movements which were the subject of Benrus Watch Company et al v. United States (53 Cust. Ct. 28, C.D. 2469), and therein held to be unadjusted and, accordingly, not subject to any additional duty for adjustments, the claim of the plaintiffs was sustained.